Citation Nr: 0209849	
Decision Date: 08/14/02    Archive Date: 08/21/02

DOCKET NO.  99-20 447	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Whether new and material evidence has been presented or 
secured to reopen a claim of entitlement to service 
connection for post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

W.L. Pine, Counsel



INTRODUCTION

The veteran had active service from May 1969 to May 1971.

This appeal is from a June 1999 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.

The Board of Veterans' Appeals (Board) remanded this case in 
January 2001.  It is now returned to the Board.


FINDINGS OF FACT

1.  VA disallowed service connection for PTSD in a rating 
decision of December 1994, notifying the veteran of the 
decision by letter of January 4, 1995.

2.  The veteran did not perfect an appeal from the December 
1994 rating decision during the year following January 4, 
1995.

3.  Evidence presented or secured to reopen a claim of 
service connection for PTSD since its prior disallowance 
either duplicates evidence of record in December 1994 or is 
new and does not bear directly or substantially on the 
specific matter under consideration and is not so significant 
that it must be considered in order to decide the merits of 
the claim fairly.


CONCLUSIONS OF LAW

1.  The rating decision of December 1994 denying service 
connection for PTSD is final.  38 U.S.C.A. § 7105(a), (b)(1), 
(d)(3) (West 1991); 38 C.F.R. §§ 3.160(d), 20.203(b), 20.1103 
(2001).

2.  New and material evidence has not been presented or 
secured requiring that a previously disallowed claim of 
entitlement to service connection for blurred vision be 
reopened.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. 
§ 3.156(a) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and to Assist

The November 9, 2000, enactment of the Veterans Claims 
Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107, 5126 (West Supp. 2002), prescribed VA's 
duties to notify claimants for VA benefits of forms and 
information necessary to submit to complete and support the 
claim, to provide necessary forms, and to assist the claimant 
in the development of evidence.  VA has promulgated 
regulations implementing the VCAA.  See 66 Fed. Reg. 45,620-
45,632 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).

The VCAA prescribed that the amendments to 38 U.S.C. § 5107 
are effective retroactively to claims filed and pending 
before the date of enactment.  VCAA, Pub. L. No. 106-475, 
§ 7, 114 Stat. 2096, 2099-2100 (Nov. 9, 2000).  The United 
States Court of Appeals for the Federal Circuit has ruled 
that the retroactive effective date provision of the Act 
applies only to the amendments to 38 U.S.C. § 5107.  See 
Bernklau v. Principi, No. 00-7127 (Fed. Cir. May 20, 2002); 
Dyment v. Principi, No. 00-7075 (Fed. Cir. Apr. 24, 2002).  
However, the VA regulations promulgated to implement the Act 
provide for the retroactive effect of the regulations, except 
as specified.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001).  
Whereas VA regulations are binding on the Board, 38 C.F.R. 
§ 20.101(a) (2001), the Board in this decision will apply the 
regulations implementing the VCAA as they pertain to the 
claims at issue.

VA's duty to provide forms necessary to prosecute a claim for 
VA benefits is not implicated in this case.  See 38 C.F.R. 
§ 3.150(a) (2001).

VA must notify the veteran of evidence and information 
necessary to substantiate his claim and inform him which 
information he must provide and which VA will attempt to 
obtain.  66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. § 3.159(b)).  VA requested 
information from the veteran necessary to reopen and 
substantiate a claim of entitlement to service connection for 
PTSD in letters of February 1999 and March 2001.  All 
evidence of which VA has notice is of record by the veteran's 
submission or by VA's action.  Consequently, there is no 
question in this case of notice of his and VA's respective 
burdens to produce or obtain evidence.  Likewise, the 
requirement to notify the veteran of VA failure to obtain 
evidence is moot.  See 66 Fed. Reg. 45,620, 45,631 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. § 3.159(e)).

The implementing regulations exclude assistance in obtaining 
evidence, affording medical examinations or soliciting 
medical opinions in claims, filed before August 29, 2001, to 
reopen finally decided claims.  66 Fed. Reg. 45,620 (Aug. 29, 
2001).  VA afforded the veteran extensive assistance in 
developing non-VA evidence to reopen his claim for PTSD prior 
to the promulgation of the VCAA regulations.  In addition to 
obtaining documentary evidence, noted above, VA has afforded 
the veteran an examination to diagnose his claimed 
disability.  See 66 Fed. Reg. 45,620, 45,631 (Aug. 29, 2001) 
(to be codified as amended at 38 C.F.R. § 3.159(c)(4)).  
Consequently, the veteran has obtained a greater benefit of 
VA assistance than is provided under the new law.  Under 
prior law, VA had no duty to assist the veteran to develop 
evidence in support of his claim until the previously 
disallowed claim for PTSD was reopened.  See Elkins v. West, 
12 Vet. App. 209, 218 (1999).  For reasons explained below, 
VA has not, and the Board will not in conjunction with this 
appeal, seek official verification of the death in action of 
two persons the veteran has named.

The Board sees no areas in which further development may be 
fruitful.  The requirements of the VCAA have been 
substantially met by the RO, and there would be no possible 
benefit to remanding this case to the RO for its 
consideration of the requirements of the VCAA in the first 
instance.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  Under these circumstances, 
adjudication of this appeal, without referral to the RO for 
initial consideration under VCAA, poses no harm or prejudice 
to the appellant.  See, e.g., Bernard v. Brown, 4 Vet. App. 
384 (1993); VAOPGCPREC 16-92.  Additionally, the Board's 
consideration of the VCAA regulations in the first instance 
is not prejudicial to the appellant because the provisions of 
this rule merely implement the VCAA and do not provide any 
rights other than those provided by the VCAA.

II.  Whether to Reopen a Claim for Service Connection for 
PTSD

In November 1994, the RO denied the veteran's claim for 
service connection for PTSD.  The RO notified the veteran by 
letter of January 4, 1995, of the disallowance and of his 
appellate rights regarding it.  The veteran filed a timely 
notice of disagreement in May 1995, see 38 U.S.C.A. § 7105(b) 
(West Supp. 2002); 38 C.F.R. § 20.302(a) (2001).  The RO 
issued the veteran a statement of the case (SOC) in August 
1995.  The veteran did not initiate a substantive appeal 
within one year of the date of the notice of disallowance.  
Consequently the November 1994 disallowance of service 
connection for PTSD became final.  38 C.F.R. §§ 3.160(d), 
20.302(b), 20.1103 (2001).

"The Board does not have jurisdiction to consider [the 
previously adjudicated claim] unless new and material 
evidence is presented, and before the Board may reopen such a 
claim, it must so find."  Barnett v. Brown, 83 F.3d 1380, 
1383 (Fed. Cir. 1996).  The Board is neither required nor 
permitted to analyze the merits of a previously disallowed 
claim if new and material evidence is not presented or 
secured.  Butler v. Brown, 9 Vet. App. 167, 171 (1996).  No 
other standard than that articulated in the regulation 
applies to the determination whether evidence is new and 
material.  See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  
This claim to reopen was already pending on the effective 
date of the most recent amendment of 38 C.F.R. § 3.156(a), 
which expressly applies only to claims filed on or after 
August 29, 2001.  See 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 
2001).  Consequently, this appeal is decided under the older 
version of the regulations.

New and material evidence means evidence 
not previously submitted to agency 
decisionmakers which bears directly and 
substantially upon the specific matter 
under consideration, which is neither 
cumulative nor redundant, and which by 
itself or in connection with evidence 
previously assembled is so significant 
that it must be considered in order to 
fairly decide the merits of the claim.

38 C.F.R. § 3.156(a) (2000).

The evidence to be reviewed for sufficiency to reopen a claim 
is the evidence submitted since the most recent final denial 
of the claim on any basis.  Evans v. Brown, 9 Vet. App. 
273(1996).  Thus, evidence submitted since January 5, 1995, 
is of concern for the purpose of reopening this claim.  For 
the purpose of determining whether evidence is new and 
material, its credibility is presumed.  Justus v. Principi, 3 
Vet. App. 510 (1992).

The regulation does not identify the qualities evidence must 
have to be "so significant that it must be considered in 
order to fairly decide the merits of the claim."  38 C.F.R. 
§ 3.156(a).  At the least, it is reasonable to require 
evidence submitted since the prior final decision to 
"contribute to a more complete picture of the circumstances 
surrounding the origin of a veteran's injury or disability, 
even where it will not eventually convince the Board to alter 
its ratings decision."  Hodge, 155 F.3d at 1363.

Service medical records reviewed for the November 1994 rating 
decision were silent regarding any complaints, treatment, or 
diagnosis of PTSD.  The veteran's personnel records showed 
service in Vietnam from October 18, 1969, to October 6, 1970.  
Conflicting sets of service personnel records showed his 
primary duty as either armorer or supply specialist.  Neither 
set of records shows award or issue of any medal or other 
indicia of participation in combat.  In a May 1994 statement, 
the veteran responded to a VA request for information about 
events that he alleged precipitated PTSD reported in a May 
1994.  He stated that T.O. was killed in action in Chu Chi 
[sic], South Vietnam, in June or July 1970 when hit in the 
head by sniper fire while sitting atop a truck next to the 
veteran.

No post-service medical record reviewed for the November 1994 
rating decision, VA or private, contained a diagnosis of 
PTSD.  Private medical records from May 1978 and thereafter 
revealed an initial hospitalization and diagnosis of paranoid 
schizophrenia at that time, with the same diagnosis 
maintained thereafter.  The RO disallowed the claim for 
service connection for PTSD for lack of evidence the veteran 
had PTSD at that time.

Evidence presented to or secured for the record since January 
1995 comprises VA, private, and Social Security 
Administration medical records from April 1992 to March 2001.  
They are devoid of a diagnosis of PTSD.  The diagnosis of 
paranoid schizophrenia is maintained consistently throughout 
the medical records.

In a March 2001 statement, the veteran responded to a VA 
request for information about events that he alleged 
precipitated PTSD.  He stated that T.A.B. was killed in 
action in Tay Ninh, South Vietnam, on March 6, 1969, when hit 
in the head by sniper fire while sitting atop a truck next to 
the veteran.

The veteran has presented new evidence, but none of it can be 
material.  His March 2001 statement has him sitting next to 
someone in Vietnam months before he was in Vietnam.  The 
general presumption of credibility afforded testimony to 
reopen a previously disallowed claim, Justus, 3 Vet. App. 
510, does not apply to the inherently incredible or patently 
impossible.  See Samuels v. West, 11 Vet. App. 433, 435 
(1998).

The most significant defect in the veteran's application to 
reopen his claim is that he has not submitted evidence that 
he has PTSD.  The stressor in a claim to PTSD is analogous to 
an injury, i.e., a psychic trauma, which is only one element 
of a successful claim for disability compensation.  
Entitlement to VA disability compensation requires the 
existence of a current disability.  Gilpin v. West, 155 F.3d 
1353, 1356 (Fed. Cir. 1998) (service connection based on 
wartime service); Degmetich v. Brown, 104 F.3d 1328, 1332 
(Fed. Cir. 1997) (service connection based on peacetime 
service).

Whereas the veteran's claim was previously disallowed for 
lack of a diagnosis, no evidence can be so significant that 
the claim must be reopened and reviewed to decide it fairly 
in the absence of a current diagnosis.  A current diagnosis 
of PTSD is an indispensable element of proof of entitlement 
to service connection for PTSD.  38 C.F.R. § 3.304(f) (2001).  
To present or secure new evidence devoid of any evidence that 
the veteran has PTSD is to have failed to submit evidence 
"which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the 
claim."  38 C.F.R. § 3.156(a) (2001).  Without such 
evidence, there is no basis to reopen the claim.  38 U.S.C.A. 
§ 5108 (West 1991).



ORDER

Whereas new and material evidence has not been presented or 
secured in support of a claim of entitlement to service 
connection for PTSD, the benefit sought on appeal is denied.



		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

